AFFIRMED AS MODIFIED; Opinion Filed October 3, 2019




                                             In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00407-CR

                       SHADRICK RAYSHARD WOODS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-51720-P

                            MEMORANDUM OPINION
                      Before Justices Pedersen, III, Reichek, and Carlyle
                                  Opinion by Justice Carlyle
       Shadrick Rayshard Woods was convicted and sentenced to twenty years of imprisonment

after pleading guilty to intoxication manslaughter with a vehicle. Although the record

unambiguously shows both that Woods entered an open plea of guilty to the charge and that the

trial court sentenced him under that open plea, the trial court’s judgment of conviction states

“Terms of Plea Bargain: 20 YEARS PENITENTIARY.”

       In a single issue, Woods contends the judgment of conviction should be modified to reflect

that he did not plea to the term of imprisonment. The State concedes the error and agrees the

judgment should be modified to reflect Woods’s open plea.

       We are authorized to modify incorrect judgments when the record provides the necessary

information. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.
1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). We agree

with Woods that the judgment should reflect his open plea. Thus, we modify the section of the

judgment titled “Terms of Plea Bargain” to reflect “OPEN” instead of “20 YEARS

PENITENTIARY.” As modified, we affirm the judgment.




                                               /Cory L. Carlyle/
                                               CORY L. CARLYLE
                                               JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
190407F.U05




                                            –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SHADRICK RAYSHARD WOODS,                           On Appeal from the 203rd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F-1751720-P.
 No. 05-19-00407-CR         V.                      Opinion delivered by Justice Carlyle.
                                                    Justices Pedersen, III and Reichek
 THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Terms of Plea Bargain” is modified to reflect
       “OPEN” instead of “20 YEARS PENITENTIARY.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 3rd day of October, 2019.




                                              –3–